Luke, J.
The evidence and the assignments of error in this case have been carefully examined. The verdict was not contrary to the evidence, and the rulings upon the admissibility of evidence were not harmful. Civil Code (1910), § 4504. The case was fully and fairly submitted to the jury. For no reason assigned do we find that it was error to overrule the motion for a new trial.

Judgment affirmed.


Broyles, O. J., and Bloodworth, J., concur.

Action for slander; from city court of Eastman—Judge Griffin. April 5, 1919.
G. W. Atwill, for plaintiff.
D. D. Smith, for defendant.